Title: To Thomas Jefferson from Tench Coxe, 30 July 1795
From: Coxe, Tench
To: Jefferson, Thomas



Dear Sir
Philada. July 30. 1795.

I have postponed to answer the letter you did me the honor to write last untill I should have found a good opportunity to forward your pacquets to Mr. Monroe, and M. Van Staphorsts & Co. They went, about two weeks ago, in an American Ship, and were committed to the care of a Mr. Murgatroyd of Philadelphia. He is a young [man] of good connexions here, and I doubt not will place them in the hands of the gentlemen for whom they are directed.
We have no British News later than the 8th. of June, or French later than the 31st. May and 1st. June. It appears probable, that the want of provisions in G. Britain and Ireland, and their apprehensions from tumults raised for that and other causes with the hope of producing disorders  in France have occasioned a renewal of the orders to Capture neutral Vessels, with provisions, bound to France. There are some reasons to suppose a similar measure in regard to french colonial productions for Amsterdam and Hamburg has been adopted. Either will be seriously taken by our countrymen—the latter will be attended with extreme dissatisfaction. Together they will be ill preparatives of the public mind for a sanction our pending treaty with Great Britain.
I have read that important instrument with considerable attention, and cannot go further, as to the part countenanced by the Senate, than to say I am willing and desirous, that it also should be further amicably negociated and amended. It is made so as not only to hold us bound for what we were originally bound, while they are in part exonerated, but to make us responsible in damages for events arising from their conduct. The candor and the honest fame of our most important functionaries, and of the very respectable men who filled those places and our national honor are soiled by the fraudulent author of the first clear infraction of the old Treaty.
Powers are exercised in regard to the tenure of lands and the law of Descents, not invested in the general government.
The West India Article is not more exceptionable as to tonnage and exportation of commodities of the kinds raised in the Islands, than in regard to the objects of interchange in the direct intercourse between our ports and the W. Indies. We can fetch and carry about twenty articles of their and our produce, while they can fetch and carry, by a statute they can make in a week, all the productions and manufactures of these states or of their colonies.
While Britain has given to France, whom she terms her natural enemy the freedom of enemies goods in her ships, and the most equitable concession as to articles of contraband of war, the nature of that Amity in which she has made this treaty has permitted her to refuse an acquiescence in either of those Arrangements with us. Our Virgin crop of wood, and naval stores are made contraband of war. We have covenanted to relinquish those favorable principles of the Armed neutrality.
We have agreed not to seize the private property (funds, stocks and Debts) within our reach, but left them open the opportunity to seize our private property, no less sacred, on the Sea.
The spirit of this treaty, commercial and political, is as rigidly selfish as the navigation act of Great Britain—for tho some things are granted they are mere Indian presents, for which a greater value was to be placed within their reach at the Moment of Donation.
I do not know what are the prospects of the Business or even the present state of it. But I think the President is yet uncommitted—and  waiting for information and argument. These few hasty remarks, in which I have expressed, but part of my mind, I make in some degree of confidence. I have the honor to be with great Respect, dear sir, Yr. mo. obt. hble Servt.

Tench Coxe

